Exhibit 10.6

[Director Form]

CELL THERAPEUTICS, INC.

2007 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated as of
July 12, 2010 (the “Award Date”) by and between Cell Therapeutics, Inc., a
Washington corporation (the “Company”), and [                    ] (the
“Director”).

W I T N E S S E T H

WHEREAS, the Company has previously granted to the Director a stock bonus
opportunity (the “Bonus Opportunity”) under the Cell Therapeutics, Inc. 2007
Equity Incentive Plan (the “Plan”), such grant evidenced by an award agreement
between the Company and the Director dated December 15, 2009 (the “Bonus
Opportunity Award Agreement”);

WHEREAS, the Company and the Director desire to modify the terms of the Bonus
Opportunity Award Agreement as set forth below and enter into a new agreement to
evidence the grant by the Company to the Director of a restricted stock award
(the “Award”) upon the terms and conditions set forth herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Director, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. Subject to the terms of this Award Agreement, the Company hereby
grants to the Director an Award with respect to an aggregate of [    ]
restricted shares of common stock of the Company (the “Restricted Shares”).

3. Vesting; Change in Control; Forfeiture.

(a) Performance-Based Vesting of Award. Upon the occurrence of a Performance
Vesting Date with respect to a Performance Goal identified in the table below,
the Award shall vest with respect to the corresponding number of Shares set
forth in the table below. (For purposes of this Award Agreement, the terms
“Performance Vesting Date” and “Performance Goal,” as well as each of the
individual Performance Goals identified in the column headings of the table
below, shall have the meanings ascribed to such terms in the Bonus Opportunity
Award Agreement as modified, in the case of the “4th Quarter Break Even” goal,
by the Company in June 2010.)

 

Performance
Goal:

 

Opaxio

MAA
Approval

 

Opaxio

NDA

Approval

 

$50M

Sales

Goal

 

$100M

Sales

Goal

 

Pix NDA
Approval

 

4th

Quarter

Break

Even

 

EPS

Goal

 

Share
Appreciation
Goal

Number of Shares:   [        ]   [        ]   [        ]   [        ]  
[        ]   [        ]   [        ]   N/A

 

1



--------------------------------------------------------------------------------

 

(b) Reduction in Vested Shares Under Bonus Opportunity; Possible Forfeiture of
Shares. Notwithstanding any other provision herein or in the Bonus Opportunity
Award Agreement, the Director hereby acknowledges and agrees that upon the
achievement of any particular Performance Goal, the number of Shares otherwise
deliverable to the Director under the terms of the Bonus Opportunity Award
Agreement (subject to the terms and conditions thereof) will equal (i) the
number of Shares determined by multiplying the Award Percentage for that
Performance Goal under the Bonus Opportunity Award Agreement by the total number
of the Company’s outstanding Shares, determined on a non-fully diluted basis, as
of the applicable Performance Vesting Date, less (ii) the number of any Shares
that vest under the Award pursuant to Section 3(a) in connection with the
achievement of that particular Performance Goal. In the event that the number of
Shares determined under the preceding clause (i) is less than the number of
Shares determined under the preceding clause (ii), a number of Restricted Shares
hereunder equal to such difference (and any related Restricted Property as
defined in Section 9 hereof) shall be forfeited to the Company as provided in
Section 3(e) upon the applicable Performance Vesting Date.

(c) Change in Control. Notwithstanding Section 3(a), in the event a Change in
Control (as defined in the Bonus Opportunity Award Agreement) occurs, and if the
Director is still providing services to the Company or one of its Subsidiaries
on the Change in Control date, the Award will vest on that date with respect to
any Performance Goal as to which the related Performance Vesting Date did not
occur prior to the date of the Change in Control (and such Performance Vesting
Date shall be deemed to be the date of the Change in Control). The Director
acknowledges and agrees that in such event, the number of Shares deliverable
under the Bonus Opportunity Award Agreement as to each such Performance Goal
shall be subject to reduction as provided in Section 3(b), and that any
Restricted Shares that vest hereunder as to each such Performance Goal shall be
subject to forfeiture as provided in Section 3(b), with respect to the
Performance Vesting Dates that are so deemed to occur on the date of the Change
in Control.

(d) Termination Date. Notwithstanding any other provision herein, upon the first
to occur of (i) the date on which the Director ceases to provide services to the
Company or a Subsidiary (regardless of the reason for such termination of
service, whether with or without cause, voluntarily or involuntarily, or due to
death or disability) or (ii) December 31, 2011 (the first to occur of such
dates, the “Termination Date”), the Director’s Restricted Shares (and related
Restricted Property as defined in Section 9 hereof), to the extent such shares
have not become vested pursuant to Section 3(a) or 3(c) hereof as of the
Termination Date, shall be forfeited to the Company as provided in Section 3(e)
upon the Termination Date.

(e) Forfeiture Procedures. Upon the occurrence of any forfeiture of Restricted
Shares pursuant to any provision of this Section 3, such unvested, forfeited
shares and related Restricted Property shall be automatically transferred to the
Company as of the applicable forfeiture date without any other action by the
Director (or the Director’s beneficiary or personal representative in the event
of the Director’s death or disability, as applicable). No consideration shall be
paid by the Company with respect to such transfer. The Company may exercise its
powers under Section 7(d) hereof and take any other action necessary or
advisable to evidence such transfer. The Director (or the Director’s beneficiary
or personal representative in the event of the Director’s death or disability,
as applicable) shall deliver any additional documents of

 

2



--------------------------------------------------------------------------------

transfer that the Company may request to confirm the transfer of such unvested,
forfeited shares and related Restricted Property to the Company.

4. Continuance of Service. The vesting schedule requires continued service
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Award and the rights and benefits under this Award
Agreement. Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Director to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of services as provided in Section 3 above. Nothing contained in
this Award Agreement or the Plan constitutes a continued service commitment by
the Company or interferes with the right of the Company or any Subsidiary to
increase or decrease the compensation of the Director from the rate in existence
at any time.

5. Dividend and Voting Rights. After the Award Date, the Director shall be
entitled to cash dividends and voting rights with respect to the Restricted
Shares subject to the Award even though such shares are not vested; provided,
however, that such rights shall terminate immediately as to any Restricted
Shares that are forfeited pursuant to Section 3 above; and provided, further,
that the Director agrees that promptly following any such forfeiture of
Restricted Shares, the Director will make a cash payment to the Company equal to
the amount of any cash dividends received by the Director in respect of any such
unvested, forfeited shares. To the extent the shares are forfeited after the
record date and before the payment date for a particular dividend, the Director
shall, promptly after the dividend is paid, make a cash payment to the Company
equal to the amount of any such cash dividend received by the Director in
respect of such forfeited shares.

6. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3 hereof, neither the Restricted Shares, nor any interest
therein, amount payable in respect thereof, or Restricted Property (as defined
in Section 9 hereof) may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Company, or (b) transfers by will or the laws of descent and
distribution.

7. Stock Certificates.

(a) Book Entry Form. The Company shall issue the Restricted Shares subject to
the Award either: (a) in certificate form as provided in Section 7(b) below; or
(b) in book entry form, registered in the name of the Director with notations
regarding the applicable restrictions on transfer imposed under this Award
Agreement.

(b) Certificates to be Held by Company; Legend. Any certificates representing
the Restricted Shares that may be delivered to the Director by the Company prior
to vesting shall be redelivered to the Company to be held by the Company until
the restrictions on such shares shall have lapsed and the shares shall thereby
have become vested or the shares represented thereby have been forfeited
hereunder. Such certificates shall bear the following legend and any other
legends the Company may determine to be necessary or advisable to comply with
all applicable laws, rules, and regulations:

 

3



--------------------------------------------------------------------------------

 

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Cell Therapeutics,
Inc.. A copy of such Agreement is on file in the office of the Secretary of Cell
Therapeutics, Inc.”

(c) Delivery of Certificates Upon Vesting. Promptly after the vesting of any
shares of Restricted Stock pursuant to Section 3 hereof and the satisfaction of
any and all related tax withholding obligations pursuant to Section 10, the
Company shall, as applicable, either remove the notations on any Restricted
Shares issued in book entry form which have vested or deliver to the Director a
certificate or certificates evidencing the number of Restricted Shares which
have vested (or, in either case, such lesser number of shares as may result
after giving effect to Section 10). The Director (or the beneficiary or personal
representative of the Director in the event of the Director’s death or
disability, as the case may be) shall deliver to the Company any representations
or other documents or assurances as the Company or its counsel may determine to
be necessary or advisable in order to ensure compliance with all applicable
laws, rules, and regulations with respect to the grant of the Award and the
delivery of Shares in respect thereof. The Shares so delivered shall no longer
be Restricted Shares hereunder.

(d) Stock Power; Power of Attorney. Concurrently with the execution and delivery
of this Award Agreement, the Director shall deliver to the Company an executed
stock power in the form attached hereto as Exhibit A, in blank, with respect to
the Restricted Shares. The Company shall not deliver any share certificates in
accordance with this Award Agreement unless and until the Company shall have
received such stock power executed by the Director. The Director, by acceptance
of the Award, shall be deemed to appoint, and does so appoint by execution of
this Award Agreement, the Company and each of its authorized representatives as
the Director’s attorney(s)-in-fact to effect any transfer of unvested forfeited
shares (or shares otherwise reacquired by the Company hereunder) to the Company
as may be required pursuant to the Plan or this Award Agreement and to execute
such documents as the Company or such representatives deem necessary or
advisable in connection with any such transfer.

8. Section 280G. In the event that any compensation and other benefits provided
for in this Award Agreement or amounts otherwise payable to the Director by the
Company constitute “parachute payments” within the meaning of Section 280G of
the Code and will be subject to the excise tax imposed by Section 4999 of the
Code, the provisions of the paragraph titled “Gross-Up Payment” under the Bonus
Opportunity Award Agreement shall apply, and the Director shall be entitled to
the payments by the Company provided under such paragraph in respect of such
parachute payments.

9. Adjustments upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 4.3 of the Plan, the
Committee shall make adjustments in accordance with such section in the number
and kind of securities that may become vested under the Award. If any adjustment
is made under Section 4.3 of the Plan and the Restricted Shares are not fully
vested upon such event or prior thereto, the restrictions applicable to such
Restricted Shares shall continue in effect with respect to any consideration,
property or other securities (the “Restricted Property” and, for the purposes of
this Award Agreement, “Restricted Shares” shall include “Restricted Property”,
unless the context otherwise requires)

 

4



--------------------------------------------------------------------------------

received in respect of such Restricted Shares. Such Restricted Property shall
vest at such times and in such proportion as the Restricted Shares to which the
Restricted Property is attributable vest, or would have vested pursuant to the
terms hereof if such Restricted Shares had remained outstanding. To the extent
that the Restricted Property includes any cash (other than regular cash
dividends), such cash shall be invested, pursuant to policies established by the
Committee, in interest bearing, FDIC-insured (subject to applicable insurance
limits) deposits of a depository institution selected by the Committee, the
earnings on which shall be added to and become a part of the Restricted
Property.

10. Tax Withholding. Upon any vesting of the Restricted Shares, the Company
shall automatically withhold and reacquire the appropriate number of whole
Restricted Shares, valued at their then Fair Market Value (as such term is
defined in the Plan), to satisfy any withholding obligations of the Company or
its Subsidiaries with respect to such vesting at the minimum applicable
withholding rates. In the event that the Company cannot legally satisfy such
withholding obligations by withholding and reacquiring Restricted Shares, or in
the event that the Director makes or has made an election pursuant to
Section 83(b) of the Code or the occurrence of any other withholding event with
respect to the Award, the Company (or a Subsidiary) shall be entitled to require
a cash payment by or on behalf of the Director and/or to deduct from other
compensation payable to the Director any sums required by federal, state or
local tax law to be withheld with respect to such vesting of any Restricted
Shares or such Section 83(b) election.

11. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Director at the Director’s last address
reflected on the Company’s payroll records. Any notice shall be delivered in
person or shall be enclosed in a properly sealed envelope, addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Director is no longer providing services to the
Company or a Subsidiary, shall be deemed to have been duly given five business
days after the date mailed in accordance with the foregoing provisions of this
Section 11.

12. Plan. The Award and all rights of the Director under this Award Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Director agrees to be bound by the terms
of the Plan and this Award Agreement. The Director acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Award Agreement.
Unless otherwise expressly provided in other sections of this Award Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Committee do not (and shall not be deemed to) create any rights in the Director
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Committee so conferred by appropriate action of
the Board or the Committee under the Plan after the date hereof.

13. Entire Agreement. This Award Agreement and the Plan, together with the
applicable provisions of the Bonus Opportunity Award Agreement referred to
herein, constitute the entire agreement and supersede all prior understandings
and agreements, written or oral, of

 

5



--------------------------------------------------------------------------------

the parties hereto with respect to the subject matter hereof. The Plan may be
amended pursuant to Section 10.1 of the Plan. This Award Agreement may be
amended by the Committee from time to time. Any such amendment must be in
writing and signed by the Company. Any such amendment that materially and
adversely affects the Director’s rights under this Award Agreement requires the
consent of the Director in order to be effective with respect to the Award. The
Company may, however, unilaterally waive any provision hereof in writing to the
extent such waiver does not adversely affect the interests of the Director
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

14. Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

15. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

16. Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Washington without regard
to conflict of law principles thereunder.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
on its behalf by a duly authorized officer and the Director has hereunto set his
or her hand as of             , 2010.

 

CELL THERAPEUTICS, INC., a Washington corporation

By:  

 

Print Name:  

 

Its:  

 

DIRECTOR

 

Signature

 

Print Name

 

7



--------------------------------------------------------------------------------

 

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Restricted Stock Award
Agreement by Cell Therapeutics, Inc., I,                             , the
spouse of the Director therein named, do hereby join with my spouse in executing
the foregoing Restricted Stock Award Agreement and do hereby agree to be bound
by all of the terms and provisions thereof and of the Plan.

Dated:             , 2010

 

 

 

Signature of Spouse

 

 

Print Name

 

8



--------------------------------------------------------------------------------

 

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
between Cell Therapeutics, Inc., a Washington corporation (the “Company”), and
the individual named below (the “Individual”) dated as of             , 2010,
the Individual, hereby sells, assigns and transfers to the Company, an aggregate
     shares of Common Stock of the Company, standing in the Individual’s name on
the books of the Company and represented by stock certificate number(s)
                     to which this instrument is attached, and hereby
irrevocably constitutes and appoints                      as his or her attorney
in fact and agent to transfer such shares on the books of the Company, with full
power of substitution in the premises.

Dated             ,         

 

 

Signature

 

Print Name

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Company to exercise its
sale/purchase option set forth in the Restricted Stock Award Agreement without
requiring additional signatures on the part of the Individual.)